Name: 98/146/EC: Commission Decision of 6 February 1998 concerning the importation of live animals of ovine and caprine species from Uruguay and amending Council Decision 79/542/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural activity;  means of agricultural production;  health;  America
 Date Published: 1998-02-17

 Avis juridique important|31998D014698/146/EC: Commission Decision of 6 February 1998 concerning the importation of live animals of ovine and caprine species from Uruguay and amending Council Decision 79/542/EEC (Text with EEA relevance) Official Journal L 046 , 17/02/1998 P. 0008 - 0012COMMISSION DECISION of 6 February 1998 concerning the importation of live animals of ovine and caprine species from Uruguay and amending Council Decision 79/542/EEC (Text with EEA relevance) (98/146/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 96/91/EC (2), and in particular Article 3 thereof,Whereas Council Decision 79/542/EEC (3), as last amended by Commission Decision 97/736/EC (4), draws up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products;Whereas, following Community veterinary missions, it appears that Uruguay is covered by sufficiently well-structured and organised veterinary services;Whereas vaccination against foot-and-mouth disease is forbidden in Uruguay;Whereas Uruguay should be added to the list of third countries from which Member States authorise imports of sheep and goats;Whereas Decision 79/542/EEC should be amended accordingly;Whereas the specific animal health conditions and veterinary certification for importation of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products will be laid down in other decisions according to the animal health situation of the third country concerned;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Part I of the Annex to Decision 79/542/EEC is replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 6 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 302, 31. 12. 1972, p. 28.(2) OJ L 13, 16. 1. 1997, p. 26.(3) OJ L 146, 14. 6. 1979, p. 15.(4) OJ L 295, 29. 10. 1997, p. 37.ANNEX 'Imports shall fulfil the appropriate animal and public health requirements.>TABLE>`